DETAILED ACTION
This is an Office action based on application number 15/766,896 filed 9 April 2018, which is a national stage entry of PCT/JP2017/041673 filed 20 November 2017, which claims priority to JP 2016-226288 filed 21 November 2016. Claims 1-4 and 6-9 are pending.
Amendments to the claims, filed 22 December 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior art rejections, made of record in the Office action mailed 24 September 2020, are withdrawn due to Applicant’s amendments and reconsideration of the prior art.
The provisional, non-statutory obviousness-type double patenting rejection, made of record in the Office action mailed 24 September 2020, is withdrawn due to Applicant’s amendments and reconsideration of the prior art.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (WIPO International Publication No. WO 2014/192886 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2016/0152872 A1) (Furuta) in view of Kanno et al. (WIPO International Publication No. WO 2015/163115 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2017/0043566 A1) (Kanno).

Regarding instant claim 1: 
	Furuta discloses a pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive layer and a non-adhesive layer (substrate) (paragraph [0024]).
	Furuta further discloses that the pressure-sensitive adhesive layer has a thickness of 25 to 400 µm (paragraph [0126]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Furuta further discloses that the substrate has a thickness that is not critical and may range from 2 to 100 µm (paragraph [0035]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Given the thickness ranges of both the pressure-sensitive adhesive layer and the substrate layer disclosed by Furuta, a ratio range of substrate thickness to adhesive thickness is encompassed by the scope of Furuta that overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

	Given the thickness range of the substrate layer and the range of elastic modulus disclosed by Furuta, there exists a range of the relationship between elastic modulus and thickness of the support base that overlaps the range of the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	An example of the relationship between elastic modulus and thickness of the support base encompassed by the scope of Furuta provided below (note 1 Pa = 1 N/m2):
(2,000,000,000 N/m2)(1 m2/1,000,000 mm2) = 2,000 N/mm2
100 µm = 0.1 mm
(2,000 N/mm2)(0.1 mm)3 = 2 [N·mm]
	Furuta does not explicitly disclose that the pressure-sensitive adhesive layer has a strength N2 under certain conditions, a strength N1 under certain conditions, and a ratio N2/N1 of greater than 20.
	However, Kanno discloses a pressure-sensitive adhesive sheet that overcomes the problems of using a pressure-sensitive adhesive sheet that has an initially large adhesive force, i.e., both the elimination bubbles between the adhesive and an adherend and correction of misalignment becomes difficult especially when the adherend is brittle and may be damaged if the adhesive sheet is removed (paragraphs [0009-0011]).

	While there is no disclosure in Kanno that the adhesive force values are calculated after attachment to a stainless steel plate (SUS304BA plate), absent evidence of criticality regarding the type of stainless steel plate used to measure the adhesive force and given that the ratio of adhesive force values falls within the range presently claimed, it is the Examiner's position that Kanno meets the ratio requirement of the instant claim.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to formulate the pressure-sensitive adhesive of Furuta such that it has the pressure-sensitive adhesive values under specific conditions as prescribed by Kanno. The motivation would have been to produce a pressure-sensitive adhesive sheet having 
	Therefore, it would have been obvious to combine Kanno with Furuta to obtain the invention as specified by the instant claim.

Regarding instant claim 2, as cited above, Kanno discloses examples wherein the value N2 is greater than 5.0 N/20 mm (e.g., 7.8 N/20 mm) and values of adhesive force occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes of less than 1.0 N/20 mm (e.g., 0.13 N/20 mm).

Regarding instant claim 3, Kanno further discloses the pressure-sensitive adhesive has an adhesive force N1, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) is left at 23ºC for 10 seconds, of 1.0 N/20 mm or less (paragraph [0111]). Furuta further discloses that the pressure-sensitive adhesive sheet has a property that the adhesive force increases over time, which is  demonstrated by an adhesive value occurring after then sheet is left at room temperature for 30 minutes (paragraph [0110]). Therefore, given the disclosure of an N1 value of 1.0 N/20 mm, and knowledge that the adhesive force increases after a period of time (i.e., after 30 minutes), it would be apparent to one of ordinary skill the Kanno encompasses an embodiment wherein the adhesive force after 30 minutes at 23ºC overlaps or includes the range recited by the instant claim; however, “in the case where prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 4, Furuta further discloses that the pressure-sensitive adhesive sheet has an elastic modulus of 0.5 to 2000 MPa (paragraph [0013]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 6, Furuta discloses the pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive layer, wherein the pressure-sensitive adhesive layer is construed to be formed from a pressure-sensitive adhesive.
	Furuta does not explicitly disclose that the pressure-sensitive adhesive contains a pressure-sensitive adhesive strength rise retarder.
	However, Kanno discloses a pressure-sensitive adhesive layer comprising a polymer (A) and a polymer (B) having a polyorganosiloxane backbone (paragraph [0018]). Kanno further discloses that the polymer (B) having the polyorganosiloxane backbone-containing monomer enables the adhesive to exhibit easy peelability at the beginning of attachment (paragraph [0058]).
	At page 3, paragraph [0011] of Applicant’s original disclosure, Applicant discloses that the adhesive strength rise retarder reduces the initial adhesive strength N1, and examples of the adhesive strength rise retarder includes polymers having a monomer unit derived from a monomer having a polyorganosiloxane skeleton. Therefore, the polymer (B) having the polyorganosiloxane backbone-containing 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the polymer (B) having the polyorganosiloxane backbone-containing monomer of Kanno in to the pressure-sensitive adhesive of Furuta. The motivation for doing so would have been to decrease the initial adhesive strength of the adhesive to allow the desired peelability at the beginning of attachment.
	Therefore, it would have been obvious to combine Kanno with Furuta to obtain the invention as specified by the instant claim.

Regarding instant claim 7, Furuta discloses the pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive layer, wherein the pressure-sensitive adhesive layer is construed to be formed from a pressure-sensitive adhesive.
	Furuta does not explicitly disclose the pressure-sensitive adhesive layer contains a specific siloxane structure-containing polymer Ps.
	However, Kanno discloses a pressure-sensitive adhesive layer comprising a polymer (A) and a polymer (B) having a polyorganosiloxane backbone (paragraph [0018]). Kanno further discloses that the polymer (B) having the polyorganosiloxane backbone-containing monomer enables the adhesive to exhibit easy peelability at the beginning of attachment (paragraph [0058]). Kanno further discloses that the polymer 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the polymer (B) having the polyorganosiloxane backbone-containing monomer and the (meth)acrylic monomer of Kanno in to the pressure-sensitive adhesive of Furuta. The motivation for doing so would have been to decrease the initial adhesive strength of the adhesive to allow the desired peelability at the beginning of attachment.
	Therefore, it would have been obvious to combine Kanno with Furuta to obtain the invention as specified by the instant claim.
	
Regarding instant claim 8, Kanno further discloses that the weight average molecular weight of the polymer (B) is 10,000 or more but less than 50,000 (paragraph [0077]).

Regarding instant claim 9, Furuta further discloses that the pressure-sensitive adhesive layer is derived from an acrylic pressure-sensitive adhesive composition comprising an acrylic polymer as a base polymer (paragraph [0036-0039]). Furuta further discloses that the acrylic polymer has a glass transition temperature having a maximum value of -10ºC (paragraph [0060]).
	Kanno further discloses the pressure-sensitive adhesive layer includes 100 parts by mass of a polymer (A) having a glass transition temperature lower than 0ºC and 0.1 to 20 parts by mass of a polymer (B) that contains a polyorganosiloxane backbone 

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. 102(a)(1)/103 rejections of record, the rejections are withdrawn and replaced by new grounds of amendment necessitated by Applicant’s amendments.
In response to Applicant’s arguments regarding the provisional, non-statutory obviousness-type double patenting rejection of record, the rejection is withdrawn due to Applicant’s arguments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        4/14/2021ing